Citation Nr: 0729740	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  The RO 
denied service connection for chronic obstructive pulmonary 
disease in March 2002.  In November 2002, the RO confirmed 
this denial and also granted service connection for a hearing 
loss disability assigning a 0 percent evaluation effective 
July 12, 2001.  The veteran appealed this action.  

The veteran testified before a Veterans Law Judge (VLJ) at a 
Board hearing at the RO in October 2004.  The VLJ who 
conducted the hearing subsequently left the Board.  In June 
2007, the veteran testified before the undersigned VLJ at a 
Board hearing at the RO.  The veteran only submitted 
testimony regarding the service connection claim for chronic 
obstructive pulmonary disease.  Transcripts of both hearings 
are of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for chronic obstructive 
pulmonary disease.  He has submitted statements and testimony 
that he experienced a lung problem in service when he was 
running a fever and coughing and had trouble coughing up 
phlegm.  He indicated that he noticed the problem again after 
service in 1960, when he experienced shortness of breath.  
The veteran's ex-wife submitted a statement that she recalled 
the veteran developing a viral lung infection in service, 
running a fever and coughing up phlegm.  

The service medical records show an April 1952 finding of 
upper respiratory infection.

Current private medical records dated from 1985 to 2005 note 
diagnoses of chronic obstructive pulmonary disease.  An 
October 1985 private radiology report shows a finding of a 
differential coin lesion.  It was noted that on a July 1981 
radiology report, there was an increase in parenchymal and 
pulmonary markings, which had essentially resolved and that 
the small suspicious coin lesion was not identified on the 
previous study.  A December 1995 private medical record notes 
that the veteran was diagnosed with chronic obstructive 
pulmonary disease in the 1980's.

As the record shows a current diagnosis of chronic 
obstructive pulmonary disease and an in-service diagnosis of 
upper respiratory infection, a medical opinion is necessary 
to determine whether there is a relationship between them.  
An intervening factor noted on multiple medical records is 
the veteran's smoking history.  A November 1990 letter from a 
private physician notes that the veteran smoked for 42 years 
about 12 cigarettes a day.  A December 1995 private medical 
record notes a 30-year smoking history of one pack-per-day.  
A May 1999 private medical record notes a 20-year smoking 
history.  The record shows the veteran reportedly quit 
smoking around 1988 or 1990.  

The veteran argues that his current diagnosis of chronic 
obstructive pulmonary disease should be related to his 
smoking in service because he was ordered to smoke to cough 
up phlegm and later became addicted.  The veteran, however, 
would not be entitled to disability benefits if his current 
chronic obstructive pulmonary disease is related to his 
smoking, notwithstanding his reports that he was ordered to 
smoke in service.  For claims received by VA after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service. 38 C.F.R. § 3.300(a).  The veteran's service 
connection claim was filed in July 2001.

After the RO submitted a statement of the case regarding the 
assignment of an initial evaluation of 0 percent for 
bilateral hearing loss in November 2003, the veteran 
submitted a VA-Form 9 in November 2003 stating that he wanted 
to appeal all issues on the statement of the case and to 
testify at a Board hearing.  Although the veteran testified 
at Board hearings in October 2004 and June 2007, he did not 
submit testimony regarding his initial rating claim for 
hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonary examination to determine whether 
the veteran's current chronic obstructive 
pulmonary disease is at least as likely as 
not related to his diagnosis of upper 
respiratory infection in service.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Any additional development deemed 
appropriate should be accomplished.  Then, 
readjudicate the claims, including the 
assignment of an initial evaluation of 0 
percent for bilateral hearing loss.  If 
any of the claims on appeal remain denied, 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.  Thereafter, if appropriate, 
these issues should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



